— Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered July 11, 1985, convicting him of criminal sale of a controlled substance in the second degree and conspiracy in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*592The defendant’s contention that the trial court erred by failing to submit the issue of geographical jurisdiction to the jury is unpreserved for appellate review since the defendant never requested that such a charge be given (see, People v Pilgrim, 52 NY2d 730; People v Moore, 46 NY2d 1). It cannot be said as a matter of law that jurisdiction was lacking here (see, CPL 20.40, 20.60; People v Botta, 100 AD2d 311).
Also unpreserved are the defendant’s arguments concerning the court’s charge on circumstantial evidence (see, People v Nuccie, 57 NY2d 818). In any event, the charge given was, in all respects, proper (see, People v Ford, 66 NY2d 428).
The evidence adduced at the trial was sufficient to prove the defendant’s guilt beyond a reasonable doubt (see, People v Foster, 64 NY2d 1144, cert denied — US —, 106 S Ct 166).
We have considered the defendant’s remaining arguments and have found them to be either unpreserved or without merit (see also, People v Maucieri, 125 AD2d 600 [decided herewith]). Weinstein, J. P., Rubin, Hooper and Sullivan, JJ., concur.